DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 March 2021 has been entered.

Response to Arguments
Applicant's arguments filed 22 March 2021 have been fully considered but they are not fully persuasive.
Regarding the § 102 rejection over JO, Applicant’s arguments in view of the amendment are persuasive and the rejection has been withdrawn.
Regarding the § 103 over JO and LV, Applicant argues that “LV does not describe a pulsator positioned in the inside of the drum, and configured to be rotatable with respect to the drum and having a disc portion, and a protrusion extending in a radial direction of the disc portion.”  This is not persuasive because JO is cited for a 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 1020050087342 to JO et al. (“JO”; machine translation provided by Examiner) in view of US 2017/0073868 to LV et al. (“LV”).
Regarding claims 1, 3, and 15, JO (in Figs. 1-4, and associated text) discloses a front-loading washing machine (note front door 9 in Figs. 1-2) comprising:
a housing (1) having an opening through which laundry is put into or taken out of the housing;
a tub (2) positioned in the inside of the housing, and storing washing water;
a drum (3) rotatably positioned in the inside of the tub, and
a pulsator (2000) positioned in the inside of the drum, and configured to be rotatable with respect to the drum;
a driving device (100/320) configured to rotate the drum and the pulsator; and
a processor (microcomputer, not shown) configured to control the driving device to rotate the drum and the pulsator in the same direction or in different directions (see pages 2-4 of translation, wherein a microcomputer is used to rotate the drum and pulsator in the same or different directions),
wherein during a washing operation, the processor is further configured to control the driving device to rotate the pulsator in a direction that is opposite to a rotation direction of the drum (see translation at pages 2-3 as indicated above),
wherein during the washing operation, the processor is further configured to control the driving device to rotate the drum at a rotational speed at which the laundry is pressed on an inner circumferential wall of the drum by a centrifugal force (not clear teaching of rotation of drum in dehydration step (also known as a spin step), which is well-known in the art to spin at high speed to stick laundry to the drum for water extraction, such rpm being inherent/implicit in a dehydrating/spinning step),
wherein during washing operation, the processor is further configured to control the driving device to rotate the pulsator at higher rotational speed than a rotational speed of the drum (see pages 3-4 of translation as indicated above, note pulsator being rotated at an rpm three or two times that of the drum),
wherein during dehydrating operation, the controller controls the driving device to rotate the pulsator in the same direction as a rotation direction of the drum (inherent/implicit in a dehydration step as the high rate of speed would potentially cause severe damage to the machine should the high speed drum rotate at a different speed than the pulsator).
JO, supra, discloses the claimed invention including the washing machine having a pulsator (200) wherein in the pulsator, an outer circumferential surface of the protrusion is spaced from an inner circumferential surface of the drum, such that a gap is made between the outer circumferential surface of the protrusion and the inner circumferential surface of the drum (see Figs. 2-4), and the gap includes a functional surface contacting the laundry and applying a force to the laundry (note the back/rear and side surfaces of the drum 3 in JO read on the broadly recited “functional surface” as claimed).  JO does not expressly disclose the pulsator having a disc portion and protrusion extending in a radial direction of the disc portion as in claim 1 or the features of claims 10-14. 
However, regarding claims 1, 10-11 and 13-14, LV teaches an art-related washing machine with pulsator, wherein the pulsator comprises a disc portion (see Figs. 1-5), and a protrusion extending in a radial direction of the disc portion (note four radially extending impeller protrusions in Figs. 1-5), wherein a height of the protrusion from the disc portion increases toward a circumferential part of the disc portion from a center part of the disc portion (see Figs. 3 and 5), wherein the disc portion on which the protrusion is formed includes an inclined surface inclined downward from the center part of the disc portion toward the circumferential part of the disc portion (see Figs. 2-3 and 5), wherein the pulsator comprises a boss portion (100/200) located in the center part of the disc portion and connected to a shaft (400) serving as a rotation axis, and the boss portion is formed of material that is different from material forming the disc portion (note use of steel for boss portion in ¶ [0047]; it is noted that it is common knowledge in the washing machine art to use high strength materials, e.g. metal, for bearing housings and couplings to drive shafts for their well-known strengthening properties).
Because both JO and LV teach washing machine pulsators, it would have been obvious to one skilled in the art to substitute one known pulsator configuration for the other to achieve the same and predictable result of effecting agitation for washing clothes.
Regarding claim 12, wherein when a maximum height of the protrusion is H and a distance between the outer circumferential surface of the protrusion and the inner circumferential surface of the drum is ΔR, the H and the ΔR satisfy equation: 0.5 ≤ H/ΔR ≤ 1.0.  However, modifying the result-effective variables of protrusion height relative to the drum and pulsator gap distance to achieve an optimum ratio would be a prima facie.
Claims 5-8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JO (cited above) in view of LV (cited above) as applied to claim 1 above, and further in view of KIM (previously cited).
JO and LV, supra, disclose the claimed including a device for driving the pulsator and drum independently in both the same and opposite directions including a rotor and stator.  JO does not appear to disclose a dual rotor as recited in claims 5-8 and 15.  However, it is old and known in the washing machine art to drive a washing machine in such manner.  For instance, KIM teaches a driving device comprising:
a stator (60);
an inner rotor (40) positioned in the inside of the stator;
an outer rotor (50) positioned in the outside of the stator; and
an inverter configured to control the inner rotor and the outer rotor (see inverter at p. 6, para. 17 of translation),
wherein the stator comprises a plurality of I-shaped teeth (64) arranged in a radial shape and a plurality of coils (66/68) wound around the plurality of I-shaped teeth (see Figs. 5-6),
wherein when current flows to a coil, a magnetic pole of a part of teeth adjacent to the inner rotor is opposite to a magnetic pole of a part of teeth adjacent to the outer rotor (intended use and not a structurally distinguishing feature of the apparatus, the stator structure of KIM being fully capable of performing such function; see also p. 5, last para. and p. 6, first para.),
wherein a number of magnetic poles of at least one of the inner rotor and the outer rotor is converted according to changes of the magnetic poles by magnetization , the magnetizable rotors of KIM being fully capable of such use given the anticipated structures as claimed,
wherein one of the drum and the pulsator is connected to the inner rotor, and another one of the drum and the pulsator is connected to the outer rotor (see Figs. 1-2 and associated text),
wherein during dehydrating operation, the controller controls the driving device to rotate the pulsator in the same direction as a rotation direction of the drum (Examiner’s primary position is that JO inherently/implicitly teaches such operation; even if assuming arguendo that JO does not teach rotating the drum/pulsator together during dehydration, see p. 8, para. 18 in KIM).
As both JO in view of LV and KIM teach driving devices for independently driving a washing machine pulsator and drum, the position is taken that it would have been obvious at the time of effective filing to substitute one known washing machine driving device for the other to yield the same and predictable pulsator and drum driving results.  It is well settled that substitution of known equivalents for their intended purpose is an obvious modification.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JO in view of LV and KIM, as applied to claim 8 above, and further in view of US 2006/0042022 to KIM et al. (“KIM ‘022”).
JO in view of LV and KIM, supra, discloses the claimed invention including (in KIM) a double shaft connecting the driving device to the drum and the pulsator,
wherein the double shaft comprises:
an outer shaft (20/22) connecting the drum to the [outer] rotor, and having a cavity therein; and
an inner shaft (30/32) connecting the pulsator to the [inner] rotor, and rotatably inserted in the inside of the cavity.
KIM also discloses the outer shaft and rotor rotating the drum, while the outer shaft and rotor rotating the pulsator, however, KIM appears to disclose the opposite rotor configuration as claimed of the outer shaft connected to the inner rotor and the inner shaft connected to the outer rotor.  However, such configuration is old and known in the art.  For instance, KIM ‘022 teaches an art-related washing machine motor configuration with an outer shaft (310) connected to an inner rotor (420) and an inner shaft (320) connected to an outer rotor (430) (see Fig. 6 and text of KIM ‘022).
Because both KIM and KIM ‘022 teach washing machine motors with dual rotors, it would have been obvious to one skilled in the art to substitute one known dual rotor configuration for the other to achieve the predictable result of providing driving of a rotating drum and pulsator independently.
Moreover, as both KIM and KIM ‘022 teach dual rotors for independently driving a washing machine rotary drum and pulsator, as well as the finite number of possible configurations of inner/outer rotors with inner/outer shafts (namely, only two different configurations), the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options with his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  See MPEP § 2143(I)(E) regarding the well-settled KSR Int’l Co. v. Teleflex Inc., 550 U.S.398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), specifically, Rationale (E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711